Title: To James Madison from John Gavino, 23 February 1808
From: Gavino, John
To: Madison, James



No: 55
Sir
February 23d: 1808

I beg leave to Confirm the preceeding Copy of my last Respects No: 54, since when have not been honourd with any of yours.
A few Days ago a french Squadron of five Sail the Line who got out of Rochford enterd the Mediterrenean, since when an English one under Sir Richd. Strawhan, past this in pursute of them with Seven Sail the Line.  I have the honr to be with respect Sir Your most obedt & most hl: sert


John Gavino

